Case 5:19-cv-00799-EEF-KDM Document 70 Filed 03/04/21 Page 1 of 3 PageID #: 914




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

CAMERON KEMP #72818/185628                        CIVIL ACTION NO. 19-799 SEC P

VERSUS                                            JUDGE ELIZABETH E. FOOTE

DONALD BELANGER JR., ET AL.                       MAG. JUDGE KAYLA D. MCCLUSKY


                                        JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered,

 together with the written objections thereto filed with this Court, and, after a de novo

 review of the record, finding that judgment as recommended is warranted,

        IT IS ORDERED that the motion for summary judgment [Record Document 27]

 filed by Plaintiff Cameron Kemp is DENIED.

        IT IS FURTHER ORDERED that that motion for summary judgment [Record

 Document 37] filed by Defendant Donald Belanger is GRANTED and Plaintiff’s excessive

 force claim against Defendant is hereby DISMISSED WITH PREJUDICE.

        The Court writes separately to address Plaintiff’s objections. Plaintiff filed a sworn

 statement that he was not being combative with Defendant during his arrest. See Record

 Document 46-1, p. 48. He swears that he had surrendered peacefully and was handcuffed

 before Defendant proceeded to execute a leg sweep to take Plaintiff to the ground. Id. at

 44. Viewing the facts in a light most favorable to Plaintiff, the Court notes that Plaintiff

 has pointed to a dispute of material fact about whether Defendant used unreasonable

 force by leg sweeping a handcuffed suspect. See Ramirez v. Martinez, 716 F.3d 369, 378–

 79 (5th Cir. 2013) (finding use of force after handcuffing is objectively unreasonable).

                                              1
Case 5:19-cv-00799-EEF-KDM Document 70 Filed 03/04/21 Page 2 of 3 PageID #: 915




        However, an excessive force claim requires more than a de minimis injury. See

 Glenn v. City of Tyler, 242 F.3d 307, 314 (5th Cir. 2001) (finding placing handcuffs on

 suspect causing only swollen wrists was not excessive force). As the Magistrate Judge

 correctly noted, Plaintiff’s allegations of injury are controverted by the medical records in

 evidence. See Record Document 37-5. The Ochsner LSU Health Shreveport Report shows

 that Plaintiff suffered minimal injuries for which ibuprofen was prescribed. Id. Plaintiff

 attempted to counter this by attaching a booking assessment form and a mobile x-ray

 service form. Record Document 47-1, pp. 1–2. However, these documents are not

 competent summary judgment evidence because there is nothing in the record certifying

 their authenticity. Moreover, the mobile x-ray service form is undated, and Plaintiff did not

 submit the results. As such, the Court has no way of knowing when the x-rays were

 conducted or the results. Ultimately, these documents do not create a dispute of material

 fact because they do not show that Plaintiff suffered injuries, only that he complained

 about pain and, at some point, used a mobile x-ray service. Because certified medical

 records make Plaintiff’s factual allegations untenable, the Court finds that the Magistrate

 Judge’s conclusions are correct. Therefore, Defendant’s motion for summary judgment is

 GRANTED. Plaintiff’s excessive force claim is DISMISSED WITH PREJUDICE.

        The following claims are Plaintiff’s only remaining claims and relate to his June 21,

 2018 arrest: (1) that Officer Bradley falsely arrested him, subsequently lying in an arrest

 report about the probable cause for arrest; (2) that Officers Bradley, Albrecht, Holley, and

 Belanger searched his residence without a warrant; and (3) that Bradley, Albrecht, Holley,

 and Belanger arrested him in retaliation for a 2012 ACLU complaint he filed against them.


                                              2
Case 5:19-cv-00799-EEF-KDM Document 70 Filed 03/04/21 Page 3 of 3 PageID #: 916




        THUS DONE AND SIGNED this 4th day of March, 2021.




                                   ELIZABETH ERNY FOOTE
                                   UNITED STATES DISTRICT JUDGE




                                       3
